internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to plr-165967-01 cc psi date date legend company state shareholders individual estate a b dear this letter responds to a letter dated date submitted on behalf of company requesting a ruling under sec_1362 of the internal_revenue_code plr-165967-01 according to the information submitted company was organized under the laws of state on a company filed an election under sec_1362 to be treated as an s_corporation effective as of b by filing the required form_2553 election by a small_business_corporation company’s form_2553 was correctly and accurately completed with two exceptions on the form company provided an inaccurate date of incorporation in addition one of company’s shareholders did not consent to company’s s election at the time of the election individual was an officer and shareholder in company and a coexecutor for estate individual consented to the election individually and on behalf of company but failed to consent on behalf of estate moreover neither of the other two coexecutors of estate consented to company’s s election on behalf of estate therefore estate never consented to company’s election to be an s_corporation despite not providing all of the shareholder consents required for its s election company and its shareholders filed their income_tax returns consistent with the treatment of company as an s_corporation company represents that neither company nor its shareholders engaged in tax_avoidance or retroactive tax planning and that company intended to be an s_corporation at all times after its election in addition company and its shareholders agree to make any adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the service sec_1362 provides that except as provided in sec_1362 a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1362 provides that an election under sec_1362 shall be valid only if all persons who are shareholders in the corporation on the day on which the election is made consent to the election sec_1_1362-6 of the income_tax regulations provides that except as provided in sec_1_1362-6 the election of the corporation is not valid if any required consent is not filed in accordance with the rules contained in sec_1_1362-6 sec_1362 provides in part that if an election under sec_1362 by any corporation was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of the failure to meet the requirements of sec_1361 or to obtain shareholder consents the secretary determines that the circumstances resulting in the ineffectiveness were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the ineffectiveness steps were taken so that the corporation is a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the plr-165967-01 period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in the ineffectiveness the corporation shall be treated as an s_corporation during the period specified by the secretary in revrul_74_150 1974_1_cb_241 a newly formed corporation timely filed a form_2553 that erroneously reported the number of shares issued and outstanding the ruling holds that because the purpose of form_2553 is to provide a means by which a timely subchapter_s_election may be made by a corporation and to record the required consent of the shareholders to that election a timely filed subchapter_s_election is not invalidated by the corporation’s issuing a lesser number of shares of stock than was set forth in the election on form_2553 based solely on the facts submitted and the representations made we conclude that company’s subchapter_s_election will not be invalidated solely because of the error in company’s date of incorporation discussed above that was made on company’s form_2553 in addition based solely on the facts submitted and the representations made we conclude that company’s subchapter_s_election was invalid under sec_1362 because estate a shareholder of company failed to consent to company’s s_corporation_election we further conclude that the invalidity of company's s_corporation_election was inadvertent within the meaning of sec_1362 accordingly pursuant to provisions of sec_1362 company will be treated as an s_corporation from b and thereafter provided that company's s_corporation_election is otherwise valid and is not otherwise terminated under sec_1362 however this ruling is contingent on company and its shareholders treating company as having been an s_corporation from b and thereafter accordingly company’s shareholders in determining their income_tax liabilities for the period beginning b and thereafter must include their pro_rata shares of the separately and nonseparately computed items of company under sec_1366 make any adjustments to stock basis under sec_1367 and take into account any distributions made by company to shareholders under sec_1368 if company or any of company's shareholders fail to treat company as described above this ruling will be null and void except for the specific ruling above we express or imply no opinion concerning the federal tax consequences of the facts of this case under any other provision of the code specifically we express or imply no opinion regarding whether company is otherwise qualified to be an s_corporation this ruling is directed only to the taxpayer requesting it under sec_6110 it may not be used or cited as precedent plr-165967-01 pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to company’s authorized representative sincerely yours mary beth collins senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
